DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10461093 (hereinafter ’93) in view of Sasaki (US 20150380427).
	`093 discloses all of limitations and fail to specify that the columnar member including an intermediate columnar part inside the intermediate insulating layer, wherein a diameter of the intermediate columnar part in a first direction perpendicular to the stacking direction is broadened downwardly in an upper portion of the intermediate insulating layer as compared with a diameter of the columnar member in the first direction in a portion piercing a lowermost electrode layer of the electrode layers in the second stacked unit.
	However, Sasaki suggests that the columnar member including an intermediate columnar part inside the intermediate insulating layer, wherein a diameter of the intermediate columnar part in a first direction perpendicular to the stacking direction is broadened downwardly in an upper portion of the intermediate insulating layer as compared with a diameter of the columnar member in the first direction in a portion piercing a lowermost electrode layer of the electrode layers in the second stacked unit (Fig. 2A-2B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `093 with the columnar member including an intermediate columnar part inside the intermediate insulating layer, wherein a diameter of the intermediate columnar part in a first direction perpendicular to the stacking direction is broadened downwardly in an upper portion of the intermediate insulating layer as compared with a diameter of the columnar member in the first direction in a portion piercing a lowermost electrode layer of the electrode layers in the second stacked unit as taught by Sasaki in order to enhance excellent configuration and dimensional  controllability (para. 0145) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20150380427) in view of Oh et al. (US 20100109065).
Regarding claim 13, Sasaki discloses that a semiconductor memory device, comprising: 
a Stacked body including:
a first stacked unit 11 and a second stacked unit 12 stacked above the first stacked unit, each of the first and second stacked units including a plurality of electrode layers WL alternately stacked with a plurality of first insulating layers 40 therebetween (Fig. 2A-2B), and
an intermediate insulating layer 13 provided above the first stacked unit and below the second stacked unit; and
a columnar member CL piercing the stacked body in a stacking direction of the stacked body, the columnar member including an intermediate columnar part 30, 20 & CL inside the intermediate insulating layer 13 , wherein a diameter of the intermediate columnar part 30, 20 & CL in a first direction perpendicular to the stacking direction is broadened downwardly in an upper portion of the intermediate insulating layer 13 as compared with a diameter of the columnar member in the first direction in a portion piercing a lowermost electrode layer of the electrode layers WL  in the second stacked unit 12, a sidewall of the intermediate columnar part in the upper portion of the intermediate insulating layer having a curved shape in direction (Fig. 2B)
Sasaki fails to discloses that the diameter of the intermediate columnar part in the upper portion of the intermediate insulating layer being broadened downwardly on both sides in the first direction (downwardly one side).
However, Oh suggests that that the diameter of the intermediate columnar part in the upper portion of the intermediate insulating layer 290 being broadened downwardly on both sides in the first direction (Fig. 8B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Sasaki with the diameter of the intermediate columnar part in the upper portion of the intermediate insulating layer being broadened downwardly on both sides in the first direction as taught by Oh in order to enhance electrical reliability and stability of the semiconductor (para. 0134) and also, the claim would have been obvious because a particular know technique and/or shape was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 14, Sasaki & Oh disclose that a portion of the intermediate columnar part of which the diameter is broadened downwardly does not reach any electrode layers functioning as word lines in the first stacked unit, memory cells being provided ai intersections of the word lines and the columnar member (Sasaki in view of Oh). 
Reclaim Claim 15, Sasaki & Oh disclose that the intermediate columnar part includes a core isolator CL and a semiconductor layer 20 covering a sidewall of the core insulator (Sasaki, Fig. 2B).
Reclaim 15, Sasaki & Oh disclose that the core insulator CL includes silicon oxide and the semiconductor layer includes silicon (Sasaki, Fig. 2B).  
Reclaim 16, Sasaki & Oh disclose that the core insulator includes silicon oxide and the semiconductor layer includes silicon (Sasaki, Fig. 2B).  
Reclaim 17, Sasaki & Oh disclose that memory cells are provided at intersections of the electrode layers and the columnar member, and each of the memory cells includes a layer capable of accumulating a charge provided around an outer surface of the columnar member (Sasaki, Fig. 2B).  
Reclaim 18, Sasaki & Oh disclose that each of the memory cells further includes a tunnel insulating layer provided between the columnar member and the layer capable of accumulating a charge (Sasaki, Fig. 2B).  
Reclaim 19, Sasaki & Oh disclose that the tunnel insulating layer extends in the stacking direction on the outer surface of the columnar member  (Sasaki, Fig. 2B).  
Reclaim 20, Sasaki & Oh disclose that the columnar member comprises a semiconductor portion 20 extending in the stacking direction and functioning as a channel body of memory cells, the memory cells being provided at intersections of the electrode layers and the columnar member (Sasaki, Fig. 2B).  
Reclaim 21, Sasaki & Oh disclose that the columnar member farther comprises a core insulator CL, the semiconductor portion 20 covering a sidewall of the core insulator (Sasaki, Fig. 2B).  
Reclaim 22, Sasaki & Oh disclose that a lower end of the semiconductor portion is electrically connected to a source line provided below the first stacked unit and an upper end of the semiconductor portion is electrically connected to a bit line provided above the second stacked unit  (Sasaki, Fig. 2B).  
Reclaim 23, Sasaki & Oh disclose that a thickness of the intermediate insulating layer is thicker than respective thicknesses of the first insulating layers in the stacking direction  (Sasaki, Fig. 2B).  
Reclaim 24. , Sasaki & Oh disclose that the electrode layers include silicon and the first insulating layers include silicon oxide  (Sasaki, Fig. 2B).  
Reclaim 25, Sasaki & Oh disclose that the diameter of the columnar member in the first direction is narrowed downwardly in a lower portion of the second stacked unit (Sasaki, Fig. 2B).  
Reclaim 26, Sasaki & Oh disclose that the diameter of the columnar member in the portion piercing the lowermost electrode layer is narrowed downwardly  (Sasaki, Fig. 2B).  
Regarding claim 27, Sasaki & Oh disclose that a semiconductor memory device, comprising: 
first memory cells provided in a first stacked body including a plurality of first electrode layers alternately stacked with a plurality of first insulating layers therebetween, the first memory cells including the first electrode layers as control gates and a first semiconductor portion as channels extending inside the first stacked body; 
second memory cells provided in a second stacked body including a plurality of second electrode lavers alternately stacked with a plurality of second insulating lavers therebetween, the second stacked body being stacked above the first stacked body, the second memory cells including the second electrode layers as control gates and a second semiconductor portion as channels extending inside the second stacked body and being electrically connected to the first semiconductor portion; and 
an intermediate insulating layer provided above the first stacked body and below the second stacked body, wherein the first and second semiconductor portions are included in a columnar member provided in a hole piercing the first and second stacked bodies and the intermediate insulating layer in a stacking direction of the first and second stacked bodies:
a diameter of the hole in a first portion piercing an upper portion of the intermediate insulating layer is broadened downwardly as compared with the diameter of the hole in a second portion piercing an lowermost second electrode layer of the second electrode layers, an inner sidewall of the intermediate insulating layer in the upper portion having a curved shape in a cross section along the stacking direction, the diameter of the hole in the first portion being broadened downwardly on both sides in a first direction perpendicular to the stacking direction  (Sasaki, Fig. 2B in view of Oh’s shape).  
Reclaim 28, Sasaki & Oh disclose that the first portion of the hole of which the diameter is broadened downwardly does not reach an uppermost first electrode layer of the first electrode layers (Sasaki, Fig. 2B).   
Reclaim 29, Sasaki & Oh disclose that no conductive layer is provided between the uppermost first electrode of the first electrode layers and the lowermost second electrode layer of the second electrode layers  (Sasaki, Fig. 2B).   
Reclaim 30. , Sasaki & Oh disclose that the first semiconductor portion covers a sidewall of a first core insulator part and the second semiconductor portion covers a sidewall of a second core insulator part, the first and second core insulator parts being included in the columnar member  (Sasaki, Fig. 2B).  
Reclaim 31, Sasaki & Oh disclose that the first and second core insulators include silicon oxide and the first and second semiconductor portions include silicon  (Sasaki, Fig. 2B).  
Reclaim 32, Sasaki & Oh disclose that a lower end of the first semiconductor portion is electrically connected to a source line provided below the first stacked body and an upper end of the second semiconductor portion is electrically connected to a bit fine provided above the second stacked body  (Sasaki, Fig. 2B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899                                                                                                                                                                                           /SU C KIM/Primary Examiner, Art Unit 2899